                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         SUSAN FAY TRONDSON                          CASE NO. 17-52237-PJS
                                                     CHAPTER 13
                                                     HONORABLE PHILLIP J. SHEFFERLY
      DEBTOR,
______________________________________/

   ORDER FOR RELIEF FROM THE AUTOMATIC STAY AS TO SANTANDER
CONSUMER USA INC. DBA CHRYSLER CAPITAL AS SERVICER FOR CCAP AUTO
      LEASE AND FOR WAIVER OF PROVISIONS OF FRBP 4001(a)(3)

         The parties having stipulated and agreed to the entry of an order for relief from the

automatic stay;

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. ' 362(a) is terminated as to the interest of

Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease in the

2017 Jeep Renegade bearing Vehicle Identification Number ZACCJBBB3HPF26519.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.

         3)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.


Signed on September 15, 2020




   17-52237-pjs       Doc 34      Filed 09/15/20   Entered 09/15/20 15:02:53      Page 1 of 1
